*198In an action, inter alia, to recover damages for breach of fiduciary duty, the defendants Paul A. Galimi, Sr., Edgewater Auto Parts, Inc., and PAG Realty Corp. appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (DiBlasi, J.), entered May 25, 1999, as granted that branch of the plaintiffs’ motion which was to strike their answer.
Ordered that the appeal is dismissed, with costs.
Subsequent to the entry on May 25, 1999, of the order appealed from, a final judgment was entered against the defendants. Accordingly, the appeal from the intermediate order entered May 25, 1999, must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). By decision and order of this Court dated April 3, 2000, the appeal from the judgment was deemed withdrawn. O’Brien, J. P., Sullivan, Krausman, Goldstein and Schmidt, JJ., concur.